Citation Nr: 1533137	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  09-03 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to September 17, 2014, and a rating in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to December 1970 with subsequent reserve service.  He served in Vietnam and is a recipient of the Combat Action Ribbon.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 2007, the RO granted service connection for PTSD and assigned a 30 percent evaluation, effective February 28, 2007.  A subsequent RO decision in November 2014 increased the Veteran's rating to 50 percent effective September 17, 2014.

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of the hearing is of record.  Most recently, in April 2014 the Board remanded the issue for further development.  

The issues of entitlement to an initial compensable rating for bilateral hearing loss, entitlement to service connection for peripheral neuropathy of the lower extremities, and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to September 17, 2014, the Veteran's service-connected PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task due to such symptoms such as depressed mood.  The evidence did not show occupational and social impairment with reduced reliability and productivity.


2.  As of September 17, 2014, the Veteran's service-connected PTSD resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms such as disturbances in motivation and mood.  The evidence does not show occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Prior to September 17, 2014, the criteria for a rating of in excess of 30 percent, for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, Diagnostic Code 9411 (2014).
 
2.  As of September 17, 2014, the criteria for a rating in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice in March 2007 on the underlying claim of service connection for PTSD.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

During the June 2011 Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD Rating

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

The listed symptoms in the General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It is not required to find the presence of all, most, or even some, of the enumerated symptoms for particular ratings.  The list of examples provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each Veteran and disorder, and the effect of those symptoms on social and work impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). 38 C.F.R. §§ 4.125, 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that the newer DSM-V has now been officially released.    An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board a few years earlier.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

PTSD Prior to September 17, 2014

The Veteran is assigned with a 30 percent rating prior to September 17, 2014 for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

An October 2006 VA treatment record shows that the Veteran presented with a chief complaint of wanting to be assessed for PTSD and depression.  The Veteran reported depression on and off for several years.  He reported the depression was worse after Desert Strom in 1991 which was also the time he started to experience migraine headaches.  He reported avoiding reading the newspaper and watching television as he did not want to know about soldiers getting hurt or blow up.  The Veteran reported difficulty sleeping as well as staying asleep.  To his knowledge, he did not wake up screaming or hollering or breaking out into a sweat.  He reported that he averaged two hours of sleep per night.  The Veteran did report that he was a heavy drinker when he first got out of Vietnam but that activity had tapered off the past 5 to 6 years.  The Veteran noted feelings of being detached from others and was only close with immediate family members.  He reported irritability and outburst of anger for no reason as well as problems with concentrating.  He had exaggerated startled response when a car backfired.  He reported that these symptoms have lasted for at least one month.  The Veteran also reported that he was working as a certified registered nurse anesthetist at a hospital nearby.  He described his day as getting more depressed as the day ends.  No suicidal or homicidal thoughts were reported.  He denied having an inflated self-esteem, pressured speech, flight of ideas, or racing thoughts.  No auditory or visual delusions were reported.  He reported that he was able to go out in crowds, but would prefer to stay home.  The Veteran reported that he did not have any ritualistic behavior and did not consider himself to have obsessive compulsive disorder. 

Physical examination of the Veteran showed that he maintained a normal speech pattern, his mood was depressed, affect was depressed, and his thought process was intact without flight of ideas or grandiosity and no hallucinations.  He was alert and oriented to all four spheres.  The Veteran displayed intact memory and intelligence with good insight and judgement.  He was diagnosed with PTSD and depression and assigned a GAF score of 70.  The examining medical provider noted that the Veteran was reticent about taking medication to treat his mental symptoms due side-effects that may occur with his job as a nurse.  It was noted that the Veteran thought that if he could get better sleep his depression would be alleviated.  

An August 2007 VA examination report shows that the Veteran was diagnosed with PTSD and a depressive disorder not otherwise specified.  Mental status examination shows that the Veteran was dressed casual and appropriate with grooming noted as good.  The Veteran was reported to be somewhat psychometrically slow.  His manner of interacting with the examiner was cooperative and attentive.  His communication and speech patterns were in normal rate and rhythm.  The Veteran's thought processes were clear, coherent, goal directed and relevant.  The Veteran did have a mild tendency to fail to complete sentences but this was not judged to impede information collection to any significant degree.  His mood was self-described as not happy like he used to be, but was not sure if this could contribute to his experience in Vietnam or to just getting old.  The examiner noted that the Veteran did show dysphoric affect and seemed down and depressed.  The Veteran had no history of delusions or hallucinations.  His congenitive functioning was noted as good.  He showed no problems in his attention and concentration, nor problems in memory.  The Veteran's social judgement was intact and his insight was fair.  The Veteran admitted that he had a previous suicidal ideation but it had been several years and he had never any plan or intent.  The Veteran denied homicidal ideations.  

With regard to the Veteran's social functioning, he had been married twice and his reason for the first marriage ending was that he was drinking too much.  The Veteran's had been currently married for the last 28 years.  He described their relationship as good as his spouse has tolerated a lot to remain married to him.  With regards to social interactions, the Veteran reported the he was not a particularly social individual.  He did not go out much to socialize and did not know if this was due to any mental health issues or simply a matter of getting older.  He reported that he spent his leisure time watching television, fishing, and working around the house.  He also attend church.  The examiner characterized the Veteran's social function as having evidence of some drinking problems but there was no significant evidence that the Veteran had suffered from social impairment and therefore his level of social impairment was judged to be mild.  The examiner diagnosed the Veteran with PTSD and a depressive disorder and was assigned a GAF of 61.

A May 2009 VA examination report shows that the Veteran stopped taking prescribed medications for his mental health conditions as they did not reduce the complaints of anxiety or lack of sleep.  The Veteran reported no psychiatric hospitalizations and reported some fleeting thoughts of self-harm that were precipitated by migraine headaches.  He denied ever having attempted to induce suicide.  The Veteran did endorse continuing problems with intrusive memories, avoidance of reminders of military experiences, insomnia, and irritable mood.  He reported avoiding television news programs and newspapers for fear of being exposed to miliary related current events.  The Veteran did report an improvement of hyperarousal systems since the last VA examination.  He still was having night terrors that resulted in waking in panic between 1:00AM and 2:00AM.  He reported that he was unable to sleep for another two to three hours after these incidents which caused him to be tired during the day.  The Veteran's irritable mood was reported to have improved although he still continued to be short tempered at home and work.  Arguments were usually suppressed with an occasional verbal blow ups.  

Since the last examination, the examiner reported that the Veteran indicated a decrease in leisure activities, but psychosocial adjustment appeared largely.  The Veteran continued to enjoy living with his wife of twenty-nine years and visited frequently with her adult son while having an active relationship with his daughter and grandchildren.  Additionally, the Veteran maintained a gainful full-time employment without suggestion of decreased capacity notwithstanding problems associated with a non-service connected back disability.  The Veteran reported that he recently changed work unit assignments that had resulted in improved relations with coworkers as he was previously with a unit that caused numerous run-ins.  Since, the change the Veteran reported that he gets along well with colleagues and recently received good feedback from his supervisor.  He was working nine hour days as a nurse-anesthetist at a local hospital for the last several years.  Socially, the Veteran indicated that he infrequently socialized outside of the family.  He reported that he and his wife sometimes go out with other couples, but that he usually prefers to spend time doing crossword puzzles or watching TV.  The Veteran reported that his leisure activities have become more constricted since this last compensation examination report, in that he no longer fishes as much as he used to.  Instead, he reported that he preferred to come home from work and stay home. 

Mental status examination showed that the Veteran had signs of a depressed mood.  He had transient experiences of suicidal ideations that were precipitated by regularly occurring cluster migraine headaches.  He denied ever having attempted to hurt himself, but added that his wife had secured the family's handgun.  The Veteran's appearance was well groomed.  He was oriented in all four spheres.  Formal thinking was grossly intact with no manifestation of hallucinatory, delusional, or obsessive ideation.  His thought process was linear and goal-directed.  His insight, judgement, and attention span were noted as adequate although his concentration was hampered by distractibility.  The Veteran also reported occasional forgetfulness, such as people's names and car keys.  His memory for recent and distal events was generally good.  The examiner diagnosed the Veteran with PTSD and assigned a GAF of 68.  The examiner noted that socially, some accommodations have been made by other to enable the Veteran to maintain an outward appearance of mild distress.  The Veteran had curtailed his leisure activities during the last two to three years related to a combination of headaches and depressed mood.  Despite the Veteran's symptoms, the examiner reported that he was still competent to manage his affairs and maintain gainful employment, as well as benefit from supportive relationships.  

A January 2012 VA examination report shows that the Veteran was diagnosed with PTSD and depression that was noted to be a manifestation of the Veteran's PTSD and not a separate disability.  He was assigned a GAF of 65.  The examiner noted that the Veteran's condition resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational task, although generally functioning satisfactorily with normal routine behavior, self-care and conversations.  The Veteran reported that he had been getting along better with family members which he attributed to quitting drinking.  He reported feelings of detachment from others as he was slow to get to know people and not very trusting.  He had not been fishing as much as he liked to because of physical issues.  The Veteran described his employment as a nurse anesthetist as entailing long hours.  He stated that his relationships with his co-workers were OK as he had no complaints.  He also stated that he avoids interacting as the hospital was a hard place to work and he tried to stay low key.  The examiner reported that the Veteran's symptoms consisted of depressed mood, anxiety, and chronic sleep impairment.  Mental status examination shown no impairment of thought processes, normal rate of speech, and appropriate eye contact.  The Veteran displayed normal grooming and was oriented in all fours spheres.  He was also found to have good memory ability.  Panic attacks, ritualistic behavior, suicidal thoughts, and homicidal thoughts were denied.  The Veteran did report sleep impairments that consisted of sleeping only 4 hours per night.  An addendum later added to the examination report shows that the Veteran symptoms were stable and there had been no exacerbations.  The Veteran was noted to continue to report the same symptoms and his relationship with his wife was stable with no complaints regarding his occupational performance.

Initially, the Board notes in rating the Veteran's disability, the Board is mindful that VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, in this case, where symptoms cannot be clinically distinguished from other diagnosed psychiatric disorders of record, such as a depressive disorder, all relevant signs and symptoms have been attributed to the service-connected PTSD.  

Based on the above, the Board finds that a disability rating in excess of 30 percent is not warranted prior to September 17, 2014.  The Veteran did not demonstrate symptoms such as flattened affect, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment, or impaired abstract thinking.  There is also no evidence of weekly panic attacks.  His speech was normal through that period.  While there is evidence of that the Veteran had some disturbance of mood, those bouts were not of the severity required for the next higher rating criteria.

The presence or absence of certain symptoms is not necessarily determinative.  Those symptoms must ultimately result in the occupational and social impairment in the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The VA examination reports were not indicative of occupational and social impairment with reduced reliability and productivity that approximate the criteria for a 50 percent or a higher rating.  The findings of the VA examiners demonstrated that the Veteran had occupational and social impairment with difficulty in establishing effective work and social relationships.  The records from this period show that the Veteran had a productive work history with some tension with his co-workers but overall was employed at the same hospital for several years.  There is no indication that his psychiatric disorder had any negative effect on his ability to work beyond that envisioned by the 30 percent rating.  He was also shown to enjoy a positive home and family life.  While there are findings that the Veteran was no longer an avid fisherman, he was able to find pleasure in more leisurely activities such as watching TV or spending time with family.  

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  Many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that, while not specifically listed, are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.  The Board finds that the Veteran's symptoms as described above are consistent with the currently assigned 30 percent disability rating and do not meet the criteria for a higher rating prior to September 17, 2014.

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores of 70, 61, 68, and 65, which are reflective of mild symptoms with some difficulty in social, occupational, or school functioning.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score is a scale indicating psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned, like an examiners assessment of the severity of a condition, is not dispositive of the percentage rating issue.  Rather, it must be considered in light of the actual symptoms of a psychiatric disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2014).  

PTSD Beginning on September 17, 2014

The Veteran is assigned with a 50 percent rating effective September 17, 2014 for a psychiatric disability pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A September 2014 VA examination report shows that the Veteran was diagnosed with PTSD and depression.  The examiner noted that the Veteran's psychiatric disabilities had separate symptoms noting that depression resulted in a depressed mood, anhedonia, insomnia, fatigue and loss of energy.  The examiner reported that the Veteran's psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he retired from his position as a nurse anesthetist in 2014 as he got to a place where physically and mentally he could not work anymore.  He reported that he was grumpy with everyone and short tempered, as he did not feel appreciated for what he was doing.  He had worked at the same hospital for 35 years and the last three or four were not as good.  He reported he got into shouting matches and was counseled a couple of times.  The Veteran reported rare nightmares and frequent intrusive thoughts of the war.  He spent his days watching TV or sitting in a chair in the yard reading magazines.  He also reported initial and middle insomnia.  He has a gun he keeps by his bed.  He avoided crowds, memorials for Veterans, and talking about his service.  The Veteran reported that when he retired early in the year he thought he would travel with his spouse but they have not due to his disinterest in getting out of the house.  The Veteran's symptoms were noted to be depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss and difficulty in establishing or maintaining effective work and social relationships.  The examiner observed that the Veteran was appropriately groomed.  His mood and affect were anxious and sad.  Speech rate was normal.  Cognition was normal, thought patterns coherent and goal directed.  No delusions, hallucinations, or obsessions were noted.  

The examiner concluded the report by noting that the Veteran's overall level of functioning particularly his social and emotional functioning, more so than occupational, has deteriorated at least slightly since his retirement from his job of 35 years early in 2014.  Without a job to provide structure and get him out of the house, he had become increasingly lethargic and isolative, disinterested in others or in social and recreational activities.  He reported having believed he'd travel during retirement; but has resisted his wife's efforts in this regard, and spends most of his day at home alone.  He did not appear to have been much more social prior to retirement; but at least then, he was interacting with others on a routine basis, as a nurse anesthetist.  The Veteran's PTSD and associated depression will cause at least moderately impaired functioning in a work environment requiring frequent interactions with customers, coworkers, or supervisors.  Hypervigilance and irritability increase the risk of interpersonal conflict.  His impaired concentration, low energy, and slowed reactions would result in somewhat decreased productivity in any job environment.  The DBQ utilized in the completion of the report was based on the new DSM-5, which does not have Global Assessment of Functioning (GAF) as one of its features.  However, based on the DSM-IV, utilized at the time of the Veteran's last VA exam in 2012, the Veteran's GAF would be 55.

Based on the above, the Board finds that a disability rating in excess of 50 percent is not warranted as of September 17, 2014.  The Veteran did not demonstrate symptoms reflect of a 70 rating such as obsessional rituals, illogical speech, near-continuous panic attacks or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, or difficulty adapting to stressful circumstances.  There is also no evidence of weekly panic attacks.  His speech was normal through that period.  While there is evidence of that the Veteran had some disturbance of mood and depression, those bouts were not of the severity required for the next higher rating criteria.

The presence or absence of certain symptoms is not necessarily determinative.  Those symptoms must ultimately result in the occupational and social impairment in the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The VA examination reports were not indicative of occupational and social impairment that approximate the criteria for a 70 percent or higher rating.  A 70 percent rating requires occupation and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to certain symptoms.  Here, the Board finds that the Veteran symptoms do not more nearly approximate those rating criteria.  The Veteran is married and has close contact with other family members.  Therefore, the Board finds that he does not have deficiencies in family relations.  In addition, deficiency in judgment is not shown.  Moreover, prior to his retirement the Veteran had working the same hospital for 35 years as a nurse.  While some accommodations were made due to his friction with co-workers, the clinical findings of records demonstrate a degree of impairment consistent with no more than the currently assigned 50 percent rating.  The finding by the September 2014 VA examiner demonstrated that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  In sum, the Board finds that the psychiatric symptoms shown do no support the assignment of a 70 percent rating beginning on September 17, 2014.  

In addition to the absence of most of the symptoms listed in Diagnostic Code 9411 as well as the lack of social and occupational impairment characteristic of a 70 percent rating, the Board also notes that the assigned GAF score during this period does not support the assignment of any higher rating during the period in question.  The Veteran has been assigned an estimate GAF score of 55.  According to DSM-IV, GAF scores between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).  

Final Matters and Extraschedular Consideration

The Board acknowledges that the Veteran is competent to report his PTSD symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  There is no basis to question the credibility of those statements.  However, the Veteran is not competent to identify a specific level of disability of a psychiatric disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected PTSD has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records outweigh the Veteran's subjective complaints of increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As shown above, the criteria include multiple psychiatric symptoms and encompassed the Veteran's psychiatric symptoms as shown in the VA examinations and treatment records.  There is neither evidence nor allegation of symptoms causing occupational and social impairment due to the Veteran's PTSD that is not encompassed by the schedular rating assigned.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 30 percent for PTSD prior to September 17, 2014 or a rating greater than 50 percent thereafter.  The preponderance of the evidence is against the assignment of any higher rating during any period on appeal.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent prior to September 17, 2014, and a rating in excess of 50 percent thereafter for PTSD is denied.  


REMAND


With regard to the Veteran's claim for entitlement to a compensable rating for bilateral hearing loss, the Board notes that service connection was granted by an April 2014 Board decision.  Subsequent to the Board decision, the AMC issued a rating decision in May 2014 effectuating the April 2014 Board decision and assigned a noncompensable rating for the Veteran's bilateral hearing loss.  The Veteran timely filed a notice of disagreement with the May 2014 rating decision in November 2014.  In April 2015, a statement of the case was issued to which the Veteran filed a timely VA Form 9 in May 2015.

On the Veteran's May 2015 VA Form 9, he checked the box indicating that he would like to be scheduled for a live videoconference hearing.  However, no hearing has been held or scheduled.  Therefore, as the RO schedules videoconference hearings, the case must be remanded to arrange for such a hearing.  

With regard to the Veteran claim of entitlement to service connection for peripheral neuropathy of the lower extremities, the Board notes that an April 2015 RO decision denied service connection.  In May 2015, the Veteran indicated that he was appealing the RO's decision to deny service connection for peripheral neuropathy of the lower extremities.  However, to date, a statement of the case has not been issued addressing the issue of entitlement to service connection for peripheral neuropathy of the lower extremities.  Therefore, a remand is necessary.  See 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the Veteran's claim for entitlement to a TDIU, the United States Court of Appeals for Veterans Claims has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, during the September 2014 VA examination, the Veteran asserted that he had recently retired as he physically and mentally could no longer be work.  Therefore, the RO should develop a claim for TDIU in accordance with Rice to include compliance with notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA).  

Further, the Board notes that the issue of entitlement to TDIU is intertwined with the issues of a higher rating for bilateral hearing loss and service connection for peripheral neuropathy of the lower extremities, which are being remanded herein.  Thus the latter must be fully decided prior to adjudication of the Veteran's claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps in order to schedule the Veteran for a Board hearing in accordance with his request as indicated on his VA Form 9 concerning his claim for entitlement to a compensable rating for bilateral hearing loss.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2.  The AOJ should issue a statement of the case (SOC) addressing the issue of entitlement to service connection for peripheral neuropathy of the lower extremities.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.

3.  The Veteran should be issued a VCAA notice letter pertaining to his claim for TDIU.  Specifically, the letter should include notice of (a) the information and evidence not of record that is necessary to substantiate his claim for TDIU, (b) the information and evidence that VA will seek to provide, and (c) the information and evidence that the Veteran is expected to provide.  The letter should also advise the Veteran of the evidence necessary to establish disability ratings and an effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Request that the Veteran submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

4.  After completing the above actions and any other development deemed necessary, the issue of TDIU should be adjudicated.  If the claim remains denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


